Citation Nr: 0946958	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  06-13 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from June 1958 to February 
1979.

This matter was previously decided by the Board in November 
2007.  However, pursuant to a joint motion for remand, the 
United States Court of Appeals for Veterans Claims has 
returned the appeal to the Board for further development.  
The appeal arises from a February 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina which denied entitlement to the 
benefit currently sought on appeal.

The Veteran appeared before the undersigned Veterans Law 
Judge in a  videoconference hearing from Columbia, South 
Carolina in November 2006 to present testimony on the issue 
on appeal.  The hearing transcript has been associated with 
the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional evidentiary development is required before the 
issue of entitlement to service connection for hypertension 
is ready for final adjudication.  See 38 C.F.R. § 19.9 
(2009).  Although the Board sincerely regrets the additional 
delay, it is necessary to ensure that there is a complete 
record upon which to decide the Veteran's claim so that he is 
afforded every possible consideration.

Initially, the Board notes that the Veteran's complete 
service treatment records are unavailable.  Under such 
circumstances, VA has a heightened duty to fully evaluate and 
discuss any evidence that may be favorable to a veteran.  See 
Washington v. Nicholson, 19 Vet.App. 362, 371 (2005).  To 
this end, it is imperative to acknowledge that there are two 
known in-service blood pressure readings recorded in the 
available service treatment records.  Upon re-enlistment 
examination in July 1973 seated blood pressure is recorded as 
"144/90 - 130/90."  Upon retirement examination in January 
1979 seated blood pressure is recorded as 140/90.  Service 
treatment records.  

The Veteran has also testified that upon re-enlistment in 
1975 and 1979 his diastolic blood pressure was "around 
150."  Board hearing transcript, November 2006.  While the 
1979 examination results are of record as being 140/90, the 
examination results from 1975 are not available.  Thus, the 
Veteran's contention regarding this blood pressure reading 
should be considered.  Washington v. Nicholson, supra; 
Buchannon v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); see 
also Dalton v. Nicholson, 21 Vet.App. 23 (2007) (holding that 
an examination was inadequate where the examiner did not 
comment on a veteran's report of in-service injury but relied 
on the service medical records to provide a negative 
opinion).  

In all, the May 2006 VA examination was found to be 
inadequate because the examiner erroneously stated that the 
January 1979 blood pressure reading was the only in-service 
notation regarding blood pressure.  Therefore, upon remand, 
the examiner is instructed to review the available service 
treatment records in full, specifically to include the blood 
pressure readings obtained in July 1973 and January 1979, as 
well as the Veteran's statement regarding the 1975 reading.  

Additionally, the Board notes that the most recent VA 
treatment records that have been associated with the claims 
file are dated in December 2008.  All relevant VA treatment 
records created since that time should be obtained and 
associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.   Obtain and associate with the 
claims file all outstanding VA 
treatment records for this Veteran from 
December 2008 forward.  

2.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any currently diagnosed 
hypertension.  The Veteran's claims file 
and a copy of this remand should be made 
available to the examiner for review.  
All necessary studies and tests must be 
conducted.  

The examiner is requested to:
(a)  Identify any currently diagnosed 
hypertension;
(b)  Review the Veteran's available 
service treatment records in full, 
specifically to include the blood 
pressure readings obtained on the July 
1973 re-enlistment examination and the 
January 1979 retirement examination;  
(c)  Review the Veteran's statement in 
his November 2006 hearing testimony that 
his diastolic blood pressure was "around 
150" at an examination in 1975;
(d)  Opine whether the evidence of record 
supports a finding of clinical 
hypertension during service;
(e)  Opine whether it is at least as 
likely as not that the Veteran's 
currently diagnosed hypertension had 
onset during active military service;
(f)  Opine whether, based upon the 
evidence of record, it is at least as 
likely as not that the Veteran's 
currently diagnosed hypertension had 
onset within one year after discharge 
(i.e. before February 16, 1980). 

A medical rationale should be included 
for each opinion provided. 

3.  Thereafter, readjudicate the issue 
on appeal.  If the determination 
remains unfavorable to the Veteran, he 
and his representative must be 
furnished a Supplemental Statement of 
the Case which addresses all evidence 
associated with the claims file since 
the last Statement of the Case.  The 
Veteran and his representative must be 
afforded the applicable time period in 
which to respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet.App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet.App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


